GRANT, Justice,
concurring.
Taylor contends that he was not properly represented by counsel. It is fundamental in Texas law that a guilty plea rendered without the effective assistance of counsel is not a voluntary knowledgeable act. Ex parte Harris, 596 S.W.2d 893 (Tex.Crim.App.1980). Therefore, to say that Taylor’s “voluntarily and understandably made” guilty plea waives his challenge to a lack of representation does not address the issue in the case.
I concur in the results because there is no showing that Taylor’s self-representation affected the outcome of his case in any maimer. His standby counsel became his active counsel at Taylor’s request when Taylor relinquished his right to self-representation. It was at this point that Taylor and his attorney withdrew his not guilty plea, agreed to stipulate the evidence, and entered a plea of guilty. Thus, Taylor had counsel at all times pertinent to the disposition of the case by the plea of guilty. Taylor did not demonstrate that his plea of guilty was compelled by his lack of representation and that he did not knowingly waive his right to counsel under Faretta v. California, 422 U.S. 806, 95 S.Ct. 2525, 45 L.Ed.2d 562 (1975). Thus, he did not show that harmful error was committed by the trial court.